      Case 2:01-cr-00005-PD Document 483 Filed 09/03/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                          :
                                                  :
       VS.                                        : CRIMINAL NO. 01-cr-05-04
                                                  :
GARY RAMSEY                                       :




                                       ORDER


       AND NOW, this       day of                    , 2020, after consideration of the

Motion for Defendant Gary Ramsey to Seal Documents, it is hereby ORDERED that the

Motion for Sentence Reduction Pursuant to Rule 35 and attached Exhibits in the above-

referenced case are hereby filed UNDER SEAL.



                                                  BY THE COURT:



                                                  ____________________________
                                                  The Honorable Paul S. Diamond
                                                  United States District Court Judge
      Case 2:01-cr-00005-PD Document 483 Filed 09/03/20 Page 2 of 3




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                             :
                                                     :
       VS.                                           : CRIMINAL NO. 01-cr-05-04
                                                     :
GARY RAMSEY                                          :




  MOTION FOR ORDER TO SEAL MOTION FOR SENTENCE REDUCTION
                    PURSUANT TO RULE 35

       Defendant Gary Ramsey, by his counsel, Carina Laguzzi, Esquire, respectfully

moves this Court to seal his Motion for Sentence Reduction Pursuant to Rule 35, and in

support thereof avers as follows:

       1.      The Defendant has filed a motion seeking a sentence reduction pursuant to

               Rule 35(b)(2)(B).

       2.      In support of his arguments, the Defendant has filed exhibits

               accompanying the above-referenced motion.

       3.      Exhibits “A” and “B” contain sensitive information about the Defendant.

       4.      Exhibit “C’ is a portion of his medical record.

       5.      Due to the sensitive and personal nature of these records, Counsel is

               requesting both the Motion for Reduction in Sentence and the attached

               Exhibits be filed under seal.

               WHEREFORE, for the reasons contained herein and such additional

reasons as may become apparent at a hearing on this matter, the Defendant requests this
      Case 2:01-cr-00005-PD Document 483 Filed 09/03/20 Page 3 of 3




Court to grant an Order to Seal the Motion for Sentence Reduction Pursuant to Rule 35

and the accompanying exhibits to same.



                                                   Respectfully submitted,

                                                   /s/ Carina Laguzzi_____
                                                   Carina Laguzzi, Esquire
                                                   Counsel for Defendant Ramsey

Dated: September 3, 2020
